Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 15, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144491                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 144491
                                                                     COA: 299493
                                                                     Jackson CC: 08-004955-FH
  JUSTIN LEE FILE,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 29, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

          MARILYN KELLY, J. (dissenting).

         I dissent from the Court’s order denying defendant’s application for leave to
  appeal. I would grant the application because I believe that defendant has raised a
  meritorious issue. He argues that he asserted his right to counsel when he stated, “I want
  to talk to a lawyer because I’m not sure, I love [my girlfriend] and I don’t want her in
  trouble.” At that point, defendant argues that his interrogation by the police should have
  stopped.1




  1
      Edwards v Arizona, 451 US 477, 482 (1981).



                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 15, 2012                       _________________________________________
           s0612                                                                Clerk